Lewis, J.
Appellant’s automobile, while driven by his employee, came in contact with a buggy drawn by a team of horses driven by an employee of respondent. The collision occurred in a public street in Princeton, and resulted in damaging the buggy and frightening the team, which broke away, and ran down the street, and damaged another of respondent’s vehicles, standing in front of his barn.
1. The court correctly instructed the jury that appellant -was responsible for the conduct of the driver of the automobile, if he was guilty of negligence. Appellant had been driving the machine, and when he reached his place of business, stepped out, whereupon his employee, with appellant’s permission, attempted to turn the machine around, when the collision occurred. The driver was not acting independently, but was serving his employer, and was within the scope of his employment.
2. The court charged the jury that it made no difference that the young men who were driving the team were not acting for respondent, and that the owner of the buggies was entitled to recover, provided those in charge of the team were not guilty of negligence and the driver of the automobile was negligent. AVe think the charge correct. Although those in charge of the team were not at that par*240ticular time acting within the scope of their employment, yet if they ■were in the exercise of due care, and the vehicles were damaged by reason of the negligence of appellant’s employee, then the owner was entitled to recover.
The question by respondent’s counsel to the witness Walker, as to whether appellant’s servant blew the horn on his approach, was objected to as incompetent, irrelevant, and immaterial, and answered in the negative. The driver of the team admitted that he saw the automobile, and, consequently, whether.the horn was blown was a matter of no importance, and we are unable to discover how appellant was prejudiced.
3. The evidence was sufficient to go to the jury upon the question of negligence on the part of both drivers, and the verdict is supported by the evidence.
Affirmed.